FILED
                             NOT FOR PUBLICATION                             FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT GARBER,                                   No. 11-56217

               Plaintiff - Appellant,            D.C. No. 2:07-cv-07254-DDP-
                                                 RNB
  v.

CITY OF LOS ANGELES GENERAL                      MEMORANDUM *
SERVICES DEPARTMENT, a political
subdivision of the City of Los Angeles; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Robert Garber appeals pro se from the district court’s judgment, following a

partial grant of judgment on the pleadings and a jury trial, in his 42 U.S.C. § 1983


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging unlawful search and seizure, conspiracy, malicious prosecution, and

excessive force. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s grant of judgment on the pleadings. MacDonald v. Grace

Church Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006). We affirm.

      The district court properly granted judgment on the pleadings on Garber’s

claims alleging unlawful search and seizure, conspiracy, and malicious prosecution

because those claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994). See

Guerrero v. Gates, 442 F.3d 697, 703 (9th Cir. 2006) (“Under Heck v. Humphrey,

a state prisoner cannot recover damages in a § 1983 suit if a judgment in favor of

the plaintiff ‘would necessarily imply the invalidity of his conviction or sentence

. . . unless the plaintiff can demonstrate that the conviction or sentence has already

been invalidated.’” (alteration in original; citation omitted)); see also id. at 704-05

(claims implying the invalidity of plaintiff’s underlying conviction were Heck-

barred even though plaintiff was no longer in custody).

      The district court properly granted judgment on the pleadings on Garber’s

claims alleging municipal liability because Garber failed to allege facts

demonstrating that the officers’ actions “implement[ed] or execute[d] a policy

statement, ordinance, regulation, or decision, officially adopted and promulgated”




                                            2                                    11-56217
by the City, or that any deprivation was inflicted “pursuant to governmental

‘custom.’” Monell v. Dep’t of Social Servs., 436 U.S. 658, 690-91 (1978).

      To the extent that Garber is challenging the sufficiency of the evidence

supporting the jury’s verdict, he has waived that challenge by failing to file a post-

verdict motion under Fed. R. Civ. P. 50. See Nitco Holding Corp. v. Boujikian,

491 F.3d 1086, 1089 (9th Cir. 2007) (“[A] post-verdict motion under Rule 50(b) is

an absolute prerequisite to any appeal based on insufficiency of the evidence.”).

      We reject Garber’s contentions that the district court biased the jury against

him during voir dire, erred in its evidentiary rulings, improperly denied motions for

contempt and a continuance, and improperly failed to rule that defense counsel

committed misconduct.

      AFFIRMED.




                                           3                                    11-56217